OFFICE OF
                                   STATE OF MINNESOTA                 APPELLATE COURTS

                                    IN SUPREME COURT                        AUG 1 9 2015

                                         A14-0128                         FILED
State of Minnesota,

                      Appellant,

vs.

Cree Rae Larson,

                      Respondent.


                                         ORDER

       Respondent filed a motion for attorney fees and costs for the time respondent's

counsel spent and the expenses incurred in preparing his brief. See Minn. R. Crim. P.

29.04, subd. 10(3) ("Reasonable attorney fees and costs incurred must be allowed to the

defendant on an appeal to the Supreme Court by the prosecutor in a case originally

appealed by the prosecutor to the Court of Appeals ...."). In an order filed on December

22, 2014, we deferred ruling on respondent's motion, explaining that we could not assess

the reasonableness of the attorney fees request on the current record, given the unique facts

of this case. We ordered respondent's counsel to provide us with additional information

related to his attorney fees request by January 5, 2015. Respondent has not provided the

additional infonnation requested by the court.

       Based upon all the files, records, and proceedings herein,




                                              1
         IT IS HEREBY ORDERED that:

         1.     Respondent Cree Rae Larson's motion for an award of attorney fees and

costs is granted in part and denied in part. The motion is denied with respect to the request

for an award of attorney fees but is granted with respect to the request for an award of

costs.

         2.     The City of Minneapolis shall pay respondent's counsel $66.08 in out-of-

pocket costs.



         Dated: August 19,2015




                                                  G. Barry Anderson
                                                  Associate Justice




                                              2